 

 

 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 1 of 30 PagelD #:1 NE

IN THE UNITED STATES DisTRICTCourT FEF [| LL E ID
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION. DEC 05 2019 ¥ ft
MOHAMMED MAHRAN, 4S G. BRUTON
Plaintit, —1°19-€V-07975 S. DISTRICT COURT
* Judge Jorge L. Alonso
< Magistrate Judge Jeffrey Cummings
ROSELAND COMMUNITY HOSPITAL, ) Jury Trial Requested.
)
Defendant. )
COMPLAINT

Plaintiff, MOHAMMED MAHRAN  (“Plaintiff’) complaining of Defendant

ROSELAND COMMUNITY HOSPITAL, states as follows:
NATURE OF THE CASE

l, Plaintiff seeks redress for the violation of rights guaranteed to him by Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seqg., as amended, 42 U.S.C. § 1981, and the
Illinois Human Rights Act, 775 ILCS 5/1-101 et seg., as a result of retaliation, discrimination
(based on national origin, ethnicity, and religion), a hostile work environment, wrongful
discipline, and retaliatory termination that he suffered during his employment with the

Defendant, Roseland Community Hospital.

JURISDICTION AND VENUE
Zz Plaintiff alleges violations of his civil rights under Title VII of the Civil Rights
Act of 1964 and 42 U.S.C. § 1981; therefore, jurisdiction of this Court is invoked pursuant to 28
U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f).

a On September 19,2018, Plaintiff filed timely charges of discrimination with the

 
 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 2 of 30 PagelD #:2

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 3 of 30 PagelD #:3

Equal Employment Opportunity Commission See Exhibit A.

4, Equal Employment Opportunity Commission issued a Notice of Right to Sue on
Plaintiff's charge on September 17, 2019. See Exhibit B.

3, The violations alleged herein occurred in the Northern District of Illinois;
therefore, venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

PARTIES

6. Plaintiff MOHAMMED MAHRAN is an Egyptian Muslim man who currently
resides in Oak Lawn, Illinois, and was employed as a staff pharmacist at Defendant Roseland
Community Hospital (“RCH”).

7. Defendant ROSELAND COMMUNITY HOSPITAL (“RCH”) runs and manages
an IIlinois-based hospital at which Plaintiff was employed. Defendant is an “employer” for the
purposes of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(b), as Defendant
employed fifteen (15) or more employees for each working day for twenty (20) or more calendar

weeks in the current and preceding calendar years.

BACKGROUND FACTS COMMON TO ALL COUNTS
8. On June 26, 2017 Plaintiff was hired as full time pharmacist at ROSELAND

COMMUNITY HOSPITAL.

9. On September 26, 2017 Plaintiff completed the probation period successfully.

10. In October 2017, the pharmacy director Pamela Tanyitiku asked the Plaintiff to
cover most of the new evening shifts since he is the only the male pharmacist in the department

and because security people are not available to accompany staff to the parking lot at the end of

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 4 of 30 PagelD #:4

the shift. She also asked him to be responsible to cover the on call shifts for free even on the
shifts when he is not scheduled because he is the only male pharmacist in the department.
Plaintiff replied that although his contract is clearly stating that his shift is from 7 am to 7 pm, he
will be happy to help and take equal evening shifts with his co-workers either evening or on call.
The pharmacy director got mad and kicked him out of the office. As retaliation she deleted some

of his hours from the system so he was not paid for them.

11. On November 15, 2017 Plaintiff had a meeting with the pharmacy director
Pamela Tanyitiku, the Chief Nurse Officer Jeraldene Shaffer . the Director of Human Resources,
Paulette Clark , the CEO Timothy Egan upon his request. Plaintiff showed documents of
evidence for racial discrimination based on religion, gender and country of origin done by the
director Pamela Tanyitiku regarding scheduling and other issues .At the same meeting. Plaintiff
raised issues regarding patient safety done by the pharmacy director Pamela Tanyitiku which
resulted in retaliation against Plaintiff by deleting his overtime hours he worked from the

system and refusing to pay him theses hours.

12. On November 16,2017 the CEO Timothy Egan sent the chaplain Rev. Reginald
O*Dell to try to convince Plaintiff of not doing his prayers and to accept all of the religious
violations done by his director and asked him to resign from the hospital if he does not like their

rules.

13. On November 16, 2017 Plaintiff sent the pharmacy director Pamela Tanyitiku an
email asking her permission to do his weekly Friday weekly prayer in his lunch break (30

minutes) which everyone takes and although it was after 6 hours and 40 minutes without any
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 5 of 30 PagelD #:5

single break from the beginning of his shift. Ms. Tanyitiku ignored his e-mail and thereby
withheld her permission, which prevented him from leaving for prayer that day even though

there were other pharmacists available to cover the pharmacy.

14. On December 5, 2017, Plaintiff received a note from Ms. Tanyitiku alleging that

he made some mistakes in the pharmacy, and she gave him a written warning.

1S. On December 12, 2017, in response to Ms. Tanyitiku’s allegations, Plaintiff e-
mailed Mr. Egan, Ms. Clark, and Ms, Tanyitiku explaining that the allegations against him were
false and the mistakes were actually made by Ms. Tanyitiku and pharmacist Lauren McCauley,
facts which are supported by the pharmacy database and documents. In responding to the
performance concerns alleged against him, he also requested that action be taken against those
who made the mistakes since they involved patient safety. Upon information and belief, none of
the individuals responsible for the mistakes were held accountable or ever disciplined in any
way.

16. On December 14,2017 Plaintiff sent all his concerns regarding retaliation and
religious discrimination to every single member of ROSELAND COMMUNITY HOSPITAL
board of directors.

17, On December 14, 2017, HR director told Plaintiff that he was suspended verbally.

18. On December 26,2016, ROSELAND COMMUNITY HOSPITAL wrongfully
terminated plaintiff without any explanation and without his discrimination complains could

reach any arbitration panel.The pharmacy director was terminated in the same week.

19. Pay rate for the plaintiff is per the job offer is $57.00 per hour.The on call hours

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 6 of 30 PagelD #:6

were only paid at the rate of $2 and some were never paid.

20. Plaintiff believe Ms. Tanyitiku’s disparate treatment against me is motivated by
racial and religious discrimination, as well as retaliation for bringing patient safety concerns to
the CEO, Mr. Egan. For quite some time there has been a pattern at Roseland of Ms. Tanyitiku
discriminating against employees for raising patient safety concerns, which includes pharmacist
Lenee Souta, as well as pharmacist Tiajuana Dixon (who filed a charge with the EEOC for racial
discrimination in May 2017).

21. On December 14, 2017, plaintiff e-mailed all of his concerns regarding
retaliation and religious discrimination to every single member of the Hospital's Board and
requested a meeting, but none of them scheduled a meeting with me.

22. __ plaintiff sent two e-mails to Ms. Tanyitiku explaining that all the mistakes were
fabricated, but she refused to meet with him and discuss his concerns. Mr. Egan replied to one of
his e-mails stating that he would meet with him to discuss his concerns, but he never did.

23. On December 14,2017 IT department in Roseland violated plaintiff's personal
privacy and wiped my personal iphone.

24. In violation to federal and state law, when a new employer was checking with
Roseland Human Resources about the employment of the plaintiff, they say Involuntary
Termination to block him from getting any new job

25. =. As a_ retaliation for bringing safety concerns regarding patients’ clinical
outcomes and refusing the director’s racial discrimination, another pharmacist Leiah (contract
pharmacist) who went and complained that her hours were worth about $9,000 but she only

received $1,800 and still her problem is still pending and the pharmacy director fired her as well.

 
ae Se

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 7 of 30 PagelD #:7

COUNT I - TITLE VII - RELIGIOUS DISCRIMINATION

26. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25)
twenty five (25) as if fully set forth herein.

27. Defendant subjected Plaintiff to a hostile work environment based on his religion,
Islam, through severe and pervasive actions and inactions, thereby negatively altering the
conditions of his employment and creating an abusive working environment.

28. Despite knowledge of the harassing treatment of Plaintiff, Defendant failed to
take any appropriate action to prevent or correct the discriminatory work conditions imposed

upon Plaintiff.

29. Defendant discriminated against Plaintiff when it failed to take appropriate action
even after receiving numerous complaints from Plaintiff about the harassment, thereby allowing
the hostile work environment to continue.

30. The aforementioned acts and omissions of Defendant were willful and wanton,
reckless, and malicious acts of unlawful discrimination against Plaintiff in violation of the
provisions of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 ef seq.

31. As a direct and proximate result of Defendant’s actions and omissions, Plaintiff
has suffered emotional distress, lost wages and benefits, and other consequential damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court

enter judgment in his favor and against Defendant, and enter an Order awarding the following

relief:

 
_, eo
.

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 8 of 30 PagelD #:8

A. All wages and benefits he would have received but for the discrimination;

B. Compensatory damages;

C. An award of costs, as provided by F.R.C.P. 54(d)(1);

D. An award of reasonable attorney’s fees, as provided by 42 U.S.C. § 2000e-5(k); or 42
U.S.C. § 1988(b);

E. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

F. Such other and further relief as this Honorable Court deems equitable and just.

COUNT I— TITLE Vil—- NATIONAL ORIGIN AND/OR ETHNIC DISCRIMINATION

32. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
if fully set forth herein.

33. Defendant subjected Plaintiff to a hostile work environment based on his ethnicity
and national origin, Middle-Eastern, through severe and pervasive actions and inactions, thereby
negatively altering the conditions of his employment and creating an abusive working
environment.

34. Despite knowledge of the harassing treatment of Plaintiff, Defendant failed to
take any appropriate action to prevent or correct the discriminatory work conditions imposed
upon Plaintiff.

35. Defendant discriminated against Plaintiff when it failed to take appropriate action
even after receiving numerous complaints from Plaintiff about the harassment, thereby allowing
the hostile work environment to continue.

36. | The aforementioned acts and omissions of Defendant were willful and wanton,

reckless, and malicious acts of unlawful discrimination against Plaintiff in violation of the
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 9 of 30 PagelD #:9

provisions of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 ef seg.

37. As a direct and proximate result of Defendant's actions and omissions, Plaintiff
has suffered emotional distress, lost wages and benefits, and other consequential damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:

A. All wages and benefits he would have received but for the discrimination:

B. Compensatory damages;

C. An award of costs, as provided by F.R.C.P. 54(d)(1);

D. An award of reasonable attorney’s fees, as provided by 42 U.S.C. § 2000e-5(k): or 42

U.S.C. § 1988(b);
E. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

F. Such other and further relief as this Honorable Court deems equitable and just.

COUNT Ul — TITLE VII - RETALIATION

38, Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
if fully set forth herein.

39. Plaintiff engaged in statutorily protected activity pursuant to Title VII by filing
countless formal complaints to his superiors at RCH about the harassment and discrimination he
faced.

40. Defendant was aware of Plaintiff's numerous formal complaints about harassment

since his start date.
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 10 of 30 PagelD #:10

41. Defendant retaliated against Plaintiff by fostering hostile work conditions of
employment and by treating Plaintiff less favorably than similarly situated employees.
Specifically, Defendant has not provided Plaintiff the same advancement opportunities as other
non-Muslim pharmacists.

42. The aforementioned acts and omissions of Defendant were willful and wanton,
reckless, and malicious acts which constitute unlawful retaliation due to Plaintiff's opposition to
Defendant's discriminatory practices, in violation of the provisions of Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 ef seg., as amended.

43. Asa direct and proximate result of Defendant’s actions and omissions, Plaintiff

has suffered emotional distress, lost wages and benefits, and other consequential damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:

A. All wages and benefits he would have received but for the discrimination;

B. Compensatory damages;

C. An award of costs, as provided by F.R.C.P. 54(d)(1);

D. An award of reasonable attorney’s fees, as provided by 42 U.S.C. § 2000e-5(k); or 42

U.S.C. § 1988(b);
E. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

F. Such other and further relief as this Honorable Court deems equitable and just.
y an

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 11 of 30 PageID #:11

COUNT V— WAGE CLAIMS UNDER TITLE VII AND THE FAIR LABOR
STANDARDS ACT

80. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
if fully set forth herein,

81. Plaintiff had been performing his job as a Pharmacist within the reasonable
expectations of Defendant.

82. Defendant subjected Plaintiff to substantially different working conditions than
the non-Muslim employees under its supervision in that Plaintiff was forced to perform
additional responsibilities without compensation.

83. For his regular hourly rate, Plaintiff was being compensated by Defendant at a
lower rate than the non-Muslim employees who were also employed as Pharmacists, including
those with less experience, in violation of Title VII, 42 U.S.C. § 2000e-2(a),

84, Plaintiff was also denied overtime pay for hours worked in excess of his full-time
hours, in violation of Section 7 of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a).

85. Plaintiff was discriminated against in his pay on the basis of his religion, Muslim,
and his national origin, Egyptian.

86. After Plaintiff started inquiring about the disparate treatment, he was retaliated
against by Defendant in that his concerns were not addressed despite making timely requests.

88. Plaintiff submitted inquiries to his supervisors and to Defendant’s Human
Resources Department alleging disparate treatment based on his religion and national origin.
Before Plaintiff had the opportunity to have his HR grievances heard in an arbitration hearing, he

was terminated by Defendant.

10
aaa ea

| Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 12 of 30 PageID #:12

89. Asaresult of Defendant's conduct, Plaintiff has sustained severe and substantial
damages and injuries including, but not limited to, lost earnings, lost benefits, a reduction in the

value of his retirement benefits, and other compensable damages,

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:
A. All wages and benefits he would have received but for the discrimination;
B. Compensatory damages;
C, An award of costs, as provided by F.R.C.P. 54(d)(1);
D. An award of reasonable attorney’s fees, as provided by 42 U.S.C. § 2000e-5(k);
or 42 U.S.C. § 1988(b):
E. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

F. Such other and further relief as this Honorable Court deems equitable and just.

COUNT V — HOSTILE WORK ENVIRONMENT AND DISCRIMINATORY
HARASSMENT PURSUANT TO SECTION 1981

90, Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
if fully set forth herein.

91. Plaintiff was subjected to harassment and a hostile work environment based on his
race and/or national origin, Egyptian, in violation of Section 1981 (42 U.S.C. § 1981).

92. Plaintiff was denied adequate promotions, equal pay, and vacation time by

Defendant due to his race and/or national origin.

1]

 
 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 13 of 30 PagelD #:13

93. Defendant was well aware of Plaintiff's race and/or national origin, Egyptian, and
initiated adverse employment actions against him as a result thereof.

94. Asaresult of Defendant’s discriminatory actions against Plaintiff based on his
race and/or national origin, Egyptian, Plaintiff has suffered adverse consequences and damages

including, but not limited to, his termination and the loss of wages.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:

A. All wages and benefits he would have received but for the discrimination;

w

Compensatory damages;

Punitive damages;

yA

An award of costs, as provided by the Act;

fs

An award of reasonable attorney’s fees, as provided by the Act:
f F. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

G. Such other and further relief as this Honorable Court deems equitable and just.

COUNT Vil — DISCRIMINATION UNDER THE ILLINOIS HUMAN RIGHTS ACT
95. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
= if fully set forth herein.
96. The Illinois Human Rights Act prohibits discrimination on the basis of religion

and national origin/ancestry. 775 ILCS 5/1-101 et seq.

=f 12
ay

al

 
 

wwe "TT

oh |

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 14 of 30 PagelD #:14

97. As described above, Plaintiff was subjected to numerous incidents of
discrimination based on his religion, Islam, and his national origin/ancestry, Middle Eastern,
while working as a pharmacist for Defendant.

98. Defendant was aware of the harassment and discrimination, yet failed to take any
action to deter or abate it.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:

A. All wages and benefits he would have received but for the discrimination;

B. Compensatory damages;

C, Punitive damages;

D. An award of costs, as provided by the Act;

E. An award of reasonable attorney’s fees, as provided by the Act;

F. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

G. Such other and further relief as this Honorable Court deems equitable and just.

COUNT VIII -- RETALIATION UNDER THE ILLINOIS HUMAN RIGHTS ACT
99. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25) as
if fully set forth herein.
100. The Illinois Human Rights Act prohibits retaliation for filing charges of

discrimination with the Illinois Department of Human Rights (“IDHR”). 775 ILCS 5/6-101 et

13
Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 15 of 30 PagelD #:15

seq.

101. As described above, Plaintiff was subjected to numerous incidents of
discrimination based on his religion, Islam, and his national origin/ancestry, Middle Eastern,
which lead him to file charges with the EEOC in 2018.

102. Plaintiff was retaliated against by his supervisor for filing charges with the EEOC,
and for making Defendant aware of the discrimination through his numerous informal
complaints to his supervisors.

103. As part of the retaliation, Plaintiff was terminated from employment at RCH on
December 26,2017.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:
All wages and benefits he would have received but for the discrimination:
Compensatory damages:

Punitive damages;

0 Oo wD >

An award of costs, as provided by the Act;

ee

An award of reasonable attorney’s fees, as provided by the Act;

F. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

G. Such other and further relief as this Honorable Court deems equitable and just.
COUNT IX — TITLE VII~ GENDER_ DISCRIMINATION

104. Plaintiff re-asserts and re-alleges paragraphs one (1) through twenty five (25)

twenty five (25) as if fully set forth herein.

14
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 16 of 30 PageID #:16

105. Defendant subjected Plaintiff to a hostile work environment based on his gender,
male, through severe and pervasive actions and inactions, thereby negatively altering the
conditions of his employment and creating an abusive working environment.

106. Despite knowledge of the harassing treatment of Plaintiff, Defendant failed to
take any appropriate action to prevent or correct the discriminatory work conditions imposed
upon Plaintiff. |

107. Defendant discriminated against Plaintiff when it failed to take appropriate action
even after receiving numerous complaints from Plaintiff about the harassment, thereby allowing
the hostile work environment to continue.

108. The aforementioned acts and omissions of Defendant were willful and wanton,
reckless, and malicious acts of unlawful discrimination against Plaintiff in violation of the
provisions of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 er seq.

109. As a direct and proximate result of Defendant's actions and omissions, Plaintiff
has suffered emotional distress, lost wages and benefits, and other consequential damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MOHAMMED MAHRAN, requests that this Honorable Court
enter judgment in his favor and against Defendant, and enter an Order awarding the following
relief:

G. All wages and benefits he would have received but for the discrimination;

H. Compensatory damages;

— I. Anaward of costs, as provided by F.R.C.P. 54(d)(1);
J. An award of reasonable attorney’s fees, as provided by 42 U.S.C, § 2000e-5(k); or 42

U.S.C. § 1988(b);

15

7

 

ty
 

 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 17 of 30 PagelD #:17

K. Declaratory and injunctive relief to abate the harassment of Plaintiff; and

L. Such other and further relief as this Honorable Court deems equitable and just.

JURY TRIAL DEMAND

Plaintiff hereby requests a jury trial on all issues of fact and law raised by the allegations

contained in this Complaint.

 

Respectfully Submitted,
MOHAMMED MAHRAN
Plaintiff
Gf. (>
A/F
By:&,. .
Mohammed Maharn

Address: 4409 W 95" street, Apt 6, Oak lawn IL 60453
Phone: 267-254-2991

E-mail: mohamahran@hotmail.com

16

 
Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 18 of 30 PageID #:18

EXHIBIT

 

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 19 of 30 PagelD #:19

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To:

[_] FePa
[x] EEoc

Agency(ies) Charge No(s):

440-2018-08190

 

 

Illinois Department Of Human Rights

and EEOC

 

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.)
Mr. Mohammed Mahran

Home Phone (Incl. Area Code)

(267) 254-2991

Date of Birth

 

 

 

Street Address

4409 W 95th St #6, Oak Lawn, IL 60453

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)
ROSELAND COMMUNITY HOSPITAL 15+ (773) 995-3000
Streei Address City, State and ZIP Code

45 W 111th Street, Chicago, IL 60628

:

 

Name

' No. Employees, Members Phone No. (Include Area Code)

 

 

 

Street Address

City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es).)-

[| RACE [| COLOR [x] SEX [x] RELIGION [x] NATIONAL ORIGIN
i : cy

[] GENETIC INFORMATION

[] AGE [] DISABILITY

OTHER (Specify)

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

12-26-2017

[| CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
See attached

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY — When necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

AC

Sep 19, 2018.
Date Af Charging Party Signature

 

| swear or affirm that | have read the above charge and that it is true to
the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 20 of 30 PagelD #:20

CP Enclosure with EEOC Form 5 (11/08)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FORM NuMBERITITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 20008f-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. ROUTINE Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

S. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

“(NOTICE OF RIGHT To REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state! or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the'FEPA. Some charges filed at EEOC may also be
first'handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

~~ NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the staté or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d),of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made. a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act. ' : F areca Ks

 
 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 21 of 30 PagelD #:21

EXHIBIT

 

 

 
 

 

 

 

Case:.1:19- “CV- aS fe Document #:.1 Filed: 12/05/19 Page 22 of 30 PagelID #:22

EEOC Fam w1(te) a U. Ss. EQUAL EMPLOYMENT OPPORTUNITY Cousansicn

<<
_Dismissat anD NOTICE OF Ricts

Pol Mohammed Mahran | From: Chicago District Office

4409W 95th St#6 230 S. Dearborn
Oak Lawn, IL 60453 Suite 1866

Chicago, IL 60604

 

[4 On behaif of person(s) aggrieved whose identity 's
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.  BEOG Representative Telephone No.
Eric Lamb,
440-2018-08190 Investigator (312) 872-9677

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is net otherwise covered by the statutes.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

B OOO

' The EEOC issues the following deten minatio
information obtained establishes vie
the statutes. No finding is made a

: Based upon its investigation, the EEOC is unable to conciude that the
ites. This does not certify that the respondent is in compliance with
sues that might be construed as having been raised by this charge.

   
  

  

to any.oiner

 

The EEOC has adopted the findings of the state or iocal fair employment practices agency that investigated this charge.

OU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)
Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for wiliful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

AW ams Boronar Liter g Re / : [G

Julianne Bowman, (Date Mailed)
District Director

Enclosures(s)

pe

Roseland Community Hospital

cio Mark E. Furlane, Attorney
BURGER, NEWMARK & FENCHEL P.C.
1753 North Tripp Avenue

Chicago, IL 60639

 
 

ease 1:19-¢v-07975,.Document#: 1 Filed: 12/05/19 page 23,0f 30 PagelD #:23

2

1 :
; a ve
a EE OF Fon ai ts

 

“CHARGE OF DISCRIMINATION

 

Statement ne other telormation before completing this form

a This form is affected by the Privacy J Act of 1974. See enclosed Privacy AG

a Presented To:

440-21018-08190

 

Agencyiies) Charge Nois).

 

  

og Department Of Human Rights

State OF (Ocal Saeiey- df any

and EEOC

 

 

‘Name (indicate Mr, Ms Mrs} re
Mr. Mohammed een oe

   

Home Phone nc! Area Code! Date of Birth

 

 

 

 

Street Address : :
4409 W 95th St 46, Oak lean, IL 60453

(267) 254-2991

City. State and ZIP Code

 

i's the Em
lated Against h

   

 
 

That) Beteve

 

cal Government A

 

wnittee, or State or Li
wi

 

 

 

 

   

 

 

 

 

   

 

 

DISCRIMINATION SASED ON (Check appropriate boxjest}

COLOR [ X | sex SE

OTHER (Speci!

AL X J RELIGION | x | NATIONAL ORIGIN

 

[= GENETIC INFORMATION

 

ne ae No Emgoypbet Mertens 1 Phone Na. Mickle Aree

ROSELAND GOMMUNITY HOSPITAL 15+ | (773) 995-3000
ls: i Ace Cy dd ZF

45 W 111th Street, Chicago, IL 60628

ae iret i Re f yes 4 = | r x

| i
i
IATEIS

 

THE PARTICULARS ARE (1 additional papay 6 "Peded sttach extra shevtis!}

See attached

 

 

   

      
  

 

i | declare ander pacity of perjury dal he above |s fue

   

 

oe teeharirt aint
SOMALAINANT

SEMA TURE CH

 

Susacaene Nn Syeng9 BEFORE ME: ris GATE
(oh Gay eal ee :

 

 

 

 

  
   

 

 

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 24 of 30 PagelD #:24

Flv ela 7 var gti

 

 

On June 26, 2017, 1 was hired as a full-time clinical pharmacist at Roseland Community

Hospital, 45 West 111th Street, Chicago, Illinois, 60628 (773-995-3000), which has more than

15 employees. On September 26, 2017, | completed my probation period with no issues. On

 

October 17, 2017, I raised issues regarding patient safety to my director Pamela Tanyitiku, which
resulted in retaliation against me by deleting some of the hours I wooed from the system and
refusing to pay me for these hours. See attached Exhibit A (an e-mail dated October 23, 2017,
from Mohammed Mahran to Pamela Tanyitiku, Pharmacy Director, regarding unpaid work hours
for October 2017).

On November 8, 2017, [had a meeting with Ms. Tanyitiku’s supervisor, the Chief Nurse

Officer Jeraldene Shaffer, which had no result. That same day, I sent an e-mail to Roselanc’s

CEO, Timothy Egan, asking for a meeting to discuss patient safety concerns and the actiors
taken by Ms. Tanyitiku against me, including religious discrimination and retaliation by deleting
the hours I worked as a result of raising these concerns. See attached Exhibit B (an e-mail dated
November 8, 2017 from Mohammed Mahran to the CEO regarding discrimination and

retaliation). On November 15, 2018, I hada meeting with Mr. Egan, Ms. Tanyitiku, Ms. Shaffer,

 

and the Director of Human Resources, Paulette Clark, at which time I showed them documentary

evidence of discrimination against me based on my religion, race, and gender.
On November 16, 2017, the CEO, Mr. Egan, sent the Roseland Hospital Chaplain to

discuss my concerns with me, and then relay those concerns to Ms. Tanyitiku while convincing

her not to discriminate against me based on my religion. That same day, I e-mailed Ms.

 

Tanyitiku asking for permission to complete my Friday weekly prayer during my 30-minute

 

 
 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 25 of 30 PageID #:25

. oo
_

Ae
ee

 

lunch break, which was 5 hours and 30 minutes after the start of my shift. See attached Exhibit C

(an e-mail dated November 16, 2017, from Mohammed Mahran to Pamela Tanyitiku regard:ng

Friday prayers). Ms. Tanyitiku ignored my e-mail and thereby Withheld her permission, which

prevented me from leaving for prayer that day even though there were other pharmacists

available to cover the pharmacy.

On December 5, 2017, I received a note from Ms. Tanyitiku alleging that 1 made som:

mistakes in the pharmacy, and she gave me a written warning. See attached Exhibit D (a lette:

dated December 5, 2017, from Pamela Tanyitiku to Mohammed Mahran regarding Probationary
Status Review). On December 12, 2017, in response to Ms. Tanyitiku’s allegations, I e-mailed
Mr. Egan, Ms. Clark, and Ms. Tanyitiku explaining that the allegations against me were false and
the mistakes were actually made by Ms. Tanyitiku and pharmacist Lauren McCauley, facts
which are supported by the pharmacy database and documents. See attached Exhibit E (an e-mail
dated December 12, 2017, from Mohammed Mahran to the CEO regarding discrimination and
retaliation), In responding to the performance concerns alleged against me, I also requested that
action be taken against those who made the mistakes since they involved patient safety. Upon
information and belief, none of the individuals responsible for the mistakes were held
accountable or ever disciplined in any way.

I believe Ms. Tanyitiku’s disparate treatment against me ts motivated by racial and
religious discrimination, as well as retaliation for bringing patient safety concerns to the CEQ,
Mr. Egan. For quite some time there has been a pattern at Roseland of Ms. Tenyiuka

discriminating against employees for raising patient safety concerns, which includes Lenee

Souta, as well as pharmacist Tiajuana Dixon (who filed a charge with the EEOC for racial

 
 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 26 of 30 PagelD #:26

ce

discrimination in May 2017). See attached Exhibit E (an e-mail dated December 12, 2017, from
Moharninee Bebo to fhe CEO regarding discrimination and retaliation).
_Tsent two e-mails to Ms. Tanyitiku explaining that all the mistakes were fabricated, but
she eid to meet with me and discuss my concerns. Mr. Egan replied to one of my e-mails

Stating that he would meet with me to discuss my concerns, but he never did. See attached
Exhibit F (an e-mail dated December 13, 2017, from Timothy Egan to Mohammed Mahran
requesting a meeting). On December 14, 2017, I e-mailed all of my concerns regarding
retaliation and religious discrimination to every single member of the Hospital's Board and
requested a meeting, bul none of them scheduled a meeting with me.

That same day, at or around 2:00 p.m., HR Director Ms. Clark called me for a meeting
with her, Ms. Shaffer, and Ms. Tanyitiku. I arrived at the meeting hoping that the issues would
be thoroughly discussed and resolved. However, when I began to speak in the meeting, Ms.
Clark stated that I had no right to speak. She shouted in my face by stating that I have ne right to
defend myself, that none of my concerns will be resolved regardless of what I say, and that she is
here just to agree with what Ms. Shaffer and Ms. Tanyitiku say even if it is wrong or affects
patient safety. The meeting was completely unprofessional and I felt that my personal safe.y was
in ier. I asked Ms, Clark whether the CEO, Mr. Egan, who initially called for this meeting
knew about her actions, and Ms. Clark stated that it was none of my business.

| left the hostile meeting and went to speak with Mr. Egan, since he requested to meet
with me. In retaliation, the HR Director Ms. Clark verbally suspended me without giving me any
documentation. She took my pharmacy keys and my badge, and then fired me without taking any
testimony or properly investigating any of my allegations. I believe that my termination by Ms.

Clark was motivated by racial and religious discrimination, as well as retaliation for bringing

 
Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 27 of 30 PagelD #:27

re eh

 

   
    

Dated: September 5, 2018.

    

Mohammed Mahran
4409 W. 95th Street, Apt. 6
Oak Lawn, IL 60453
mohamahran@hotmail.com
Phone: 267-254-2991

 

 
 

 

 

 

   

a Street, Suite 2000
Chicago, IL £066!
BH; (312) 69-8000
TTY: (312). 869-8001

 

 

 

  

FILE REVISWS FAX: Guys) | ERGs _ ENFORCEMENT FAX: (412) 869-8220
MEDIATION: (312) 869-8060 ee "STATE Z LOCAL FAX: (312) 869-8077
HEARINGS FAX: G12 S6982F ps ED oe LEGAL FAX: (312) 869-9124

wee OF DISCLOSURE RIGHTS

Parties to an EEOC char ge are entitled to review and obtain copies of documents contained in their
investigative file. Requests must be made in v Writing to Sylvia Bustos and either mailed to the address
above, faxed to (312) 869-8220 or sent via email to sylvia. bustos@eeos.vov (please chose only one
method, no duplicate requests), Be sure to include your name, address, phone number and EEOC
charge number with tei reguast. :

f you are the Charging Party and a RIGHT TO SUE has been issued, you may be granted access to your
file:

Before filing a lawsuit, but within 90 days of your receipt of the Right to Sue, or

After your lawsuit has been flied. If more than 90 days have elapsed since your receipt of
the Right to Sue, include with your request a copy of the entire court complaint (with court
stamped docket number) or enough pages to determine whether it was filed based on the
EEOC charge. :

If you are the Respondent you may be granted access to the file only after a lawsuit has been filed.
Include with your request a copy of the entire court complaint that includes an official court stamped
docket n lumber,

Pursuant to federal st tatutes, certain documents, such as those which reflect the agency’s deliberative
process, will not be disclosed to either party,

u

You must sign an Agreement of Nondisclosure before you are granted access to the file, which will be
sent to you after receipt of your written request. (Statutes eel by the EEOC prohibit the agency
from making investigative information public.)

The process for access to the file will begin no later than ten (10) days following receipt

aps

of your request.

When the fle becomes ay cate for review, you will be contacted. You may review the file in our
offices and/or request hat # copy of the file be sent to you, Files may not be removed from the office.
Your file will be cop nied by Aloha Print Group, 60 East Van Buren, Suite 1502, Chicago, IL ee
(312) 542-1300, ¥ u ate responsible for the copying costs and must sign an agreement to pay these
costs before the file will be sent to the copy service, Therefore, it is recommended that you first review
‘your file to determine what documents, if any, you want copied. EEOC will not review your file or
provide a count of the pages cobiained in it, If you choose not to review your file, it will be sent in its
cats to the s coBy service, an and you will be resp erslils for the cost, Payment must be made directly

 

  
 
 

 
 

Case: 1: 19-¢ -CV- “07975 Document #: 1 Filed: eats Page 29 of 30 PagelD # #:29

    

   

ace fa oe of Right to Sue or Dismissal and Nottce of ‘Ris je ends | EEC

ile a lawsuit against the Respondent within 90 days ) m the date you
ore, you should keep a record of the date. Once the 90 day period is over, your
if yo! atend to consult an attorney, y ou should do so a5 soon as possible. Furthermore, in
order ta avoidan question that You did not act in a timely manner, if - intend to sue on your own behalf}
your suit should be filed well in advance of the expiration of the 90 day pariod.

You may file your lavsuit ina couct of competent jurisdiction, Filing this Notice is not sufficient, A court

_ complaint must contain a short Statement of the facts of your case which shows that you are entitled to relief.
Ger necally, suits are brought in the State where the alleged unlawful practice occurred, but in Some cases can
be brought where relevant employment records ere kept, where the employment would have been, or where

_ the Respondent has its main office.

    

You ma y contact the EEOC
hear your case, or if you ais te inspect an

    

If THE FIRST THREE CHARACTERS OF YOUR  LEGe HARGE NUMBER ARE “218” AND YOUR CHARGE WAS
INVESTIGATED BY THE ILLINOIS DEPART: PTUMLAN pone crn REQUEST FOR REVIEWING AND
COPYING DOCUMENTS FROM YOUR FILE Mus ECTED TO IDAR,

 
 

 

   
 
  

‘filed in the U.S, District Court.

sivate employer is genera

jiate agency ora political

 

Howe ey er, a (neal under the Age Discrimination in Employment of the American with Disabilities Act or,
probably, the Equal Pay ‘Actagainst a State iristrumentality (an agency directly funded and controlled by the
State) can only be file re ing Sta fecourk,  ~

A lawsuit under the Age Discrimination in Employment Act or the American w
Equal Pay Act against a political subdivision of a State, such as muni cipalities
the U.S. District Court.

Fora list of the U.S. District Courts, please see the reverse side.

 

ATTORNEY REPRESENTATION

our case J may 23

this j
urmust make this requ

 

DESTRUCTION OF FILE ':

if you file suit, you or your atlomey should forward a copy of your court complaint to this office. Your file
bhen be preserved Unless'you have notified us that you me filed sult, your Charge fl ¢ pawclitbee, awe

 

 

 
iia

 

 

Case: 1:19-cv-07975 Document #: 1 Filed: 12/05/19 Page 30 of 30 PagelD #:30

 

= -vmoniiomvame DistiCbisthaLor the Cletcofthe Court.

INFORMATION ON WHERE TO FILESUIT

 

3

 

You have been notified of your right to sue in Federal Distcict Court, Sult is ordinarily filed in

_ the District having jurisdiction of the county in which the employer, against whom you filed s
d, The telephone number listed for each

Charge of employment discrimination, is locate

 

 

US, DISTRICT COURT
Nother District of [linols
Rastern Division at Chicaga

US. DISTRicT COURT

| Central District of Iinois

Urbana Division

|

 

 

 

 

 

 

 

 

 

 

Northam District of Mincts
Western Division at Rockford
211 South Court Street

219 South Dearborn Street 201 South Vine,
Chicago, IL 60604 Urbaina, 1, 61801
312-435-5670 217-373-5830 ,
Po Cotinties es Counttes
Cope Keadall Champaign Kankakee
Dubegs Teves Cola Macon
_fisuady ae LeSvis Doga Moulits
Kang j : Wil Edgar. 4 Piatt
ad ie : : Ford 2 ; ‘Vermillion
Sod rey ye sm ae ire hc ‘| traguelss ero
“US. DISTRICT COURT Peoria Division

100 N.E. Monene Street
135 Federal Building

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 
 
  
  
 

   
  

East St. Louls,
6(8-482-047!

 

391 Stain Street
Benton, iL 62812

G18-438.067 1

 
  
  

  
  

—~t 2473994020,

   
 
 

  

4
St, Clais
Salas
Union...
VW

 
 

Wi

anon

4

  

| Henderson

 

 

 

Federal Building: Péoria, IL 61602
Rookford, 10 61101 SORG7U-7LA7
S13-987-4355 : r
Countles |
|) MieLean ae
Peoria
Pulau +
Stark j
Tazewell |
Wood ford |

 

| Rock Island Division

211 19° Street

i Rock Island, IL 61201
| 399-793-5773

i

i

i

i

 

Counties

   

Warren

 

Afarcar
Springfield Division ~
00 East Manrae Street
Springfield, IL 62701

Rook island

  
    
    
      

 

    

 
   
   
   

 

 
  
 
  
 
  
 
    

 
